Citation Nr: 1626207	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-08 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability. 

2. Entitlement to service connection for a back disability, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), in Cleveland, Ohio.

The Veteran testified at a videoconference hearing in March 2016.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee and back disability.  He contends that these conditions are related to his service-connected left knee disability.  The Veteran was afforded a VA examination in January 2008.  The examiner opined that the Veteran's right knee and back disabilities are not related to his service-connected left knee disability as both conditions are natural occurring arthritis.  The Board finds this opinion inadequate.  The examiner's rationale only pertains to causation; it does not address whether the Veteran's conditions were aggravated by his service-connected left knee disability.  Furthermore, the examiner failed to provide an opinion on direct service connection.  Thus, a new examination should be obtained.

Moreover, at the March 2016 hearing, the undersigned Veterans Law Judge held the record open for 60 days to provide the Veteran an opportunity to submit additional treatment records from Dr. Fred R. Pruitt.  To date, medical records from Dr. Pruitt have not been associated with the claims file; however, the Veteran recently provided an authorization in order for VA to obtain Dr. Pruitt's records.  Therefore, on remand, outstanding treatment records, including those from Dr. Pruitt, should be obtained. 
 

Accordingly, the case is REMANDED for the following actions:

1. Please obtain all outstanding VA and private treatment records, including records from Dr. Pruitt (release received by VA in June 2016).   

2. Please schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his right knee and back disabilities.  The claims file and all pertinent medical records must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following: 

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee and back condition had its onset in service or is etiologically related to service. 

(b) If the answer to (a) is no, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee and back condition was aggravated (permanently worsened) by the Veteran's service-connected left knee condition.  In providing an opinion, the examiner is requested to consider and address as necessary Dr. Pruitt's November 2007 statement that the Veteran's back condition is aggravated by "both knees."

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's condition before the onset of the aggravation.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

3. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




